Citation Nr: 1222489	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-04 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) and an anxiety disorder, currently evaluated as 50 percent disabling.  

2.  Entitlement to an increased rating for a low back condition with sacroiliitis, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for allergies.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and B.S.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and January 2008 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

As explained below, the Veteran asserts that she is unable to work as a result of her service-connected disabilities; therefore, the Board finds that she has raised a claim of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over the Veteran's TDIU claim and, for the purpose of clarity, has separately captioned the issue on the title page. 

The Veteran testified before the undersigned at a Board hearing in July 2010.  A transcript of this hearing has been associated with the Veteran's VA claims file.  At the July 2010 hearing, the Veteran submitted additional evidence in support of her appeal.  She has waived review of this evidence by the agency of original jurisdiction (AOJ).  See Waiver Form, dated July 23, 2010.

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary before this case is ready for appellate review.  

I.  Treatment Records

At the July 2010 Board hearing, the Veteran testified that she received treatment for her PTSD from: 1) the Temple VA Medical Center (VAMC) every three months; 2) R.E.M., LCSW on a weekly basis; and 3) the Harker Heights Vet Center.  See Board Hearing Tr. at 12-15.

The undersigned left the record open for 60 days to allow the Veteran to submit relevant treatment records from these sources.  See Board Hearing Tr. at 14.  However, the file does not reflect that such records have been submitted or otherwise associated with either the Veteran's paper claims file or the Virtual VA eFolder, other than a July 2010 letter from R.E.M., which reflects that he has been treating the Veteran since November 2009.  The actual treatment records from R.E.M. are not associated with the claims file, nor are there any records from the Harker Heights Vet Center.  Moreover, the most recent treatment records from Temple VAMC date from July 2010.  On remand, relevant treatment records for the Veteran from R.E.M. and the Harker Heights Vet Center must be secured, along with any relevant treatment records from the Temple VAMC reflecting treatment after July 2010.

VA Examination - Low Back

The Veteran's representative indicated at the July 2010 Board hearing that the Veteran's service-connected low back disability had recently worsened and continued to worsen.  See Board Hearing Tr. at 21.  Additionally, the Veteran testified that she had been prescribed a transcutaneous electrical nerve stimulation (TENS) unit for her low back pain.  Use of a TENS unit was not reflected in the previous VA examination reports, including the most recent VA examination report from August 2008.  This suggests that the Veteran's low back disability has increased in severity since her most recent VA examination.  Additionally, the record includes a November 2009 letter from M.D., MSN, RN, FNP-BC, which states that the Veteran's diagnoses include low back pain and that she will "benefit from her daughters having a hardship license to drive."  The Board finds this letter also suggests that the Veteran's low back disability has increased in severity since the most recent VA examination.

VA's General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  Therefore, the Veteran should be afforded another VA examination for the purpose of determining the current severity of her service-connected low back disability.  

VA Examination - Allergies

With respect to the issue of entitlement to service connection for allergies, the August 2008 VA examination report for the nose, sinus, larynx and pharynx reflects that the Veteran was diagnosed with either allergic or vasomotor rhinitis.  The examiner was asked to address the etiology of the Veteran's current rhinitis.  Under the section titled "EXAMINERS MEDICAL OPINION", the following is recorded: "IS THE CURRENT ALLERGIC RHINITIS is as least as likely as not (50/50 probability) caused by or a result of the NOSE BLEEDS OR OTHER SYMPTOMS NOTED IN THE SERVICE.  RATIONALE FOR OPINION GIVEN: ACCORDING TO CURRENT MEDICAL DIAGNOSIS AND TREATMENT, EPISTAXIS IS PREDISPOSED BY FACTORS THAT INCLUDE NASAL TRAUMA, RHINITIS, DRYING OF THE NASAL MUCOSA FROM LOW HUMIDITY, DEVIATED SEPTUM, ALCOHOL USE, ANTIPLATELET MEDICATIONS.  ALLERGIC RHINITIS IS USUALLY PERSISTENT AND TRIGGERED BY ALLERGENS AND BLOWING THE NOSE WITH FORCE CAN CAUSE NOSE BLEEDING."

The Board cannot make sense of this opinion.  It is entirely unclear what the examiner determined with respect to a potential relationship between the Veteran's diagnosed rhinitis and her period of active military service.  Because the etiology opinion is unclear, the Board finds the VA examination inadequate.  Accordingly, this matter must be remanded to obtain a new examination and opinion as to whether the Veteran's claimed allergies are related to her period of service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA must provide an examination that is adequate).

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain any relevant treatment records from (a.) R.E.M., LCSW; (b.) the Harker Heights Vet Center; and (c.) the Temple VAMC reflecting treatment after July 2010.  If any of the records requested are unavailable, clearly document the claims file to that effect.

2.  Schedule the Veteran for an examination to determine the current nature and severity of her low back disability.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and reviewed by the examiner in connection with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Schedule the Veteran for an examination with a qualified clinician, other than the examiner who performed the August 2008 VA "nose, sinus, larynx, and pharynx" examination, to determine the nature and etiology of any current allergy condition, to include allergic or vasomotor rhinitis.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and reviewed by the examiner in connection with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically identify whether the Veteran has an allergy condition, to include allergic or vasomotor rhinitis.  For each diagnosis made, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater) that the disability was incurred in or aggravated by the Veteran's military service.  

For the purposes of this examination, the examiner should accept as true the Veteran's statements to the effect that she has continued to experience recurrent nose bleeds, coughing, eye redness, and runny nose from her time in service to the present.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide an explanation as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


